          Case 1:19-cv-00102-GNS-HBB Document 1 Filed 08/05/19 Page 1 of 4 PageID #: 1


                     I r-
  f'. , 1 - .        •. , I
1:l : '        l '
                                    . IN THE UNITED STATES DISTRICT COURT
   201! AUG -5 PH 2:              ~ ~OR THE WESTERN DISTRICT OF KENTUCKY
                                            BOWLING GREEN DIVISION

          COREY MILLER,

                     Plaintiff,                                            Case No.     I: \"l -c.-1 -O0IOd -l.,tJS

          V.

          LC. SYSTEM, INC.,

                     Defendant.
      -        - - -- - - - -- - - - - -- -
                                                                 I

                                                        COMPLAINT

                     The Plaintiff, Corey Miller ("Plaintiff'), hereby sues the Defendant, LC. System, Inc.

          ("LC. System" or "Defendant"), and alleges:

                                               Parties, Jurisdiction and Venue

                     1.       Plaintiff is an individual and a resident of Butler County, Kentucky.

                     2.       Defendant is a foreign corporation with its principal place of business located in

          St. Paul, MN. Defendant conducts business in Butler County, Kentucky.

                     3.       This is an action brought pursuant to 47 U.S.C. § 227 and 15 U.S.C. 1692k.

          Accordingly, this Court has jurisdiction over this action under 28 U.S.C. § 1331 because this is a

          civil action arising under the laws of the United States.

                     4.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

          substantial part of the events or omissions giving rise to the claims asserted herein occurred in

      this district.

                     5.       All conditions precedent to bringing this action have occurred, been performed, or

          have been waived.
Case 1:19-cv-00102-GNS-HBB Document 1 Filed 08/05/19 Page 2 of 4 PageID #: 2




                                       Factual Allegations

          6.    Defendant is a company that uses instrumentalities of interstate commerce,

including interstate telephone lines, and the mails in a business the principal purpose of which is

the collect of debts.   In that business, Defendant regularly collects and attempts to collect,

directly and indirectly, debts owed or due and debts asserted to be owed or due another

          7.    Defendant has been attempting to collect an alleged debt from Plaintiff that was

allegedly incurred for personal and household purposes (the "Alleged Debt")

          8.    In doing so, Defendant has made numerous telephone calls to Plaintiffs cell

phone using a prerecorded and/or artificial voice. Each of these calls was in violation of 47

U.S.C. § 227(b)(l)(A), which provides that it is unlawful for any person to make any telephone

call using an artificial or prerecorded voice to any telephone number assigned to a cellular

telephone service without the consent of the called party.

          9.    Plaintiff never gave Defendant consent to call him using a prerecorded voice and

also repeatedly demanded that Defendant stop calling him, thereby revoking any consent that

could have existed.

          10.   Defendant also called Plaintiff before 8:00 a.m. m an attempt to collect the

Alleged Debt.

          11.   Defendant directed the above-described phone calls to Plaintiff in the Western

District of Kentucky, and Plaintiff received the calls in the Western District of Kentucky.

  COUNT I - VIOLATION OF THE TELEPHONE CONSUMER PROTECTION ACT

          12.   Plaintiff incorporates and realleges paragraphs 1 through 11 as if stated fully

herein.




                                                 2
Case 1:19-cv-00102-GNS-HBB Document 1 Filed 08/05/19 Page 3 of 4 PageID #: 3




          13.   Defendant called Plaintiff cellular telephone using an artificial and prerecorded

voice without Plaintiffs prior express consent.

          14.   The conduct of Defendant constituted multiple violations of 47 U.S.C. §

227(b)(1)(A)(iii).

          15.   Because Plaintiff never gave Defendant consent to call him and also clearly

revoked any consent that could have existed, Defendant knowingly called Plaintiff using an

artificial and/or prerecorded voice without Plaintiffs consent.        Accordingly, Defendant' s

violations of the TCP A were knowing and willful.

          16.   As a direct and proximate result of the wrongful conduct of Defendant, Plaintiff

has suffered actual damages, including mental anguish, embarrassment, loss of time, and

financial harm.

          WHEREFORE, the Plaintiff, Corey Miller, hereby demands judgment against the

Defendant, LC. System, Inc., for actual damages, statutory damages in the amount of $1,500.00

for each violation of the TCPA, court costs, injunctive relief, and any other further relief this

Court deems just and proper.

   COUNT II - VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

          17.   Plaintiff incorporates and realleges paragraphs 1 through 11 as if stated fully

herein.

          18.   Defendant called Plaintiff before 8:00 a.m. in an attempt to collect a debt. This

conduct violated 15 U.S.C. § 1692c(a)(l).

          19.   Defendant's violation of the TCPA while attempting to collect a debt constituted a

violation of 15 U.S.C. § 1692f, as it is unfair and unconscionable to attempt to collect a debt by

violating federal law.


                                                  3
Case 1:19-cv-00102-GNS-HBB Document 1 Filed 08/05/19 Page 4 of 4 PageID #: 4




        20.     As a direct and proximate result of the wrongful conduct of Defendant, Plaintiff

has suffered actual damages, including mental anguish, embarrassment, loss of time, and

financial harm.

        WHEREFORE, the Plaintiff, Corey Miller, hereby demands judgment against the

Defendant, I.C. System, Inc. , for actual damages, statutory damages in the amount of $1 ,000.00,

court costs, reasonable attorney' s fees, injunctive relief, and any other further relief this Court

deems just and proper.

                               Demand for Attorney's Fees & Costs

        Pursuant to 15 U.S.C. § 1692k(a)(3), Plaintiff Corey Miller hereby demands an award of

the attorney' s fees and costs incurred in this matter.

                                       Demand for Jury Trial

        Plaintiff Corey Miller hereby demands a jury trial on all claims asserted in this Complaint

and otherwise later asserted in this lawsuit.

DATED: August 1, 2019.                           Respectfully submitted,




                                                 Florida Bar No. 86163
                                                 MIZE LAW, PLLC
                                                 110 Front Street, Suite 300
                                                 Jupiter, FL 33477
                                                 Phone: (407) 913-6800
                                                 Fax: (407) 604-7410
                                                 Email: jmize@mize.law

                                                 Attorney for the Plaintiff,
                                                 Corey Miller




                                                   4
